Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Bradley Forrest on 1/14/2022.

The application has been amended as follows: 



IN THE CLAIMS
	

1.	(Currently Amended) A computer implemented method comprising:	receiving data from multiple devices at an edge server via local wireless connections to the multiple devices;	transforming the data received from the multiple devices;	storing the transformed data in an edge server relational database having a database engine;	
	uploading the transformed data to a remote server;
	receiving from the remote server, a trained machine learning model trained on the transformed data;
	receiving new data from the multiple devices;		executing, on the edge server, [[a]]the trained machine learning model on the new data to perform scoring; the scoring performed bytrained machine learning model;	generating a control signal, to control one or more devices, based on the determined action; and	transmitting the control signal to one or more of the devices for causing the action to be performed by the one or more devices based on the control signal.

2.	(Original) The method of claim 1 wherein the data received from each of the multiple devices is received periodically from the multiple wireless devices.

3.	(Original) The method of claim 1 wherein transforming the data received from each of the multiple devices includes buffering and transforming data received during a specified window of time.

4.	(Original) The method of claim 3 wherein the specified window of time is device dependent.

5.-7.	(Canceled)

8.	(Currently Amended) The method of claim 1 and further comprising performing analytics on the transformed data in the database via the database engine, wherein performing analytics on the transformed data comprises performing one or more of relational database functions, binary classification, linear regression, query execution, and aggregation to generate an output.

9.	(Original) The method of claim 8 and further comprising storing the output in the edge server database.

10.	(Original) The method of claim 1 and further comprising receiving updates at the edge server from the remote server.

11.	(Original) The method of claim 1 wherein the network comprises a public network or a private network and wherein the remote server comprises cloud resources.

12.	(Original) The method of claim 1 wherein the multiple devices comprise Internet of Things (IoT) wireless sensors.

13.	(Original) The method of claim 1 wherein selectively uploading data to the remote server via the network comprises uploading data in response to an on-demand request from an application.

14.	(Original) The method of claim 1 wherein selectively uploading data to the remote server via the network comprises uploading data periodically.

15.	(Currently Amended) A non-transitory computer-readable medium having instructions for execution by a processor of a machine to cause the processor to perform operations to perform a method, the operations comprising:	receiving data from multiple devices at an edge server via local wireless connections to the multiple devices;	transforming the data received from the multiple devices;	storing the transformed data in an edge server relational database having a database engine;	
	uploading the transformed data to a remote server;
	receiving from the remote server, a trained machine learning model trained on the transformed data;
	receiving new data from the multiple devices;		executing, on the edge server, [[a]]the trained machine learning model on the new data to perform scoring; the scoring performed bytrained machine 

16.	(Original) The device of claim 15 wherein the data received from each of the multiple devices is received periodically from the multiple wireless devices and wherein transforming the data received from each of the multiple wireless devices includes buffering and transforming data received during a specified window of time.

17.	(Canceled)

18.	(Currently Amended) The device of claim 15 and further comprising performing analytics on the transformed data in the database via the database engine, wherein the performing analytics on the transformed data comprises performing one or more of relational database functions, binary classification, linear regression, query execution, and aggregation to generate an output.

19.	(Currently Amended) A device comprising:	a processor; and	a memory device coupled to the processor and having a program stored thereon for execution by the processor to perform operations comprising:receiving data from multiple devices at an edge server via local wireless connections to the multiple devices;
	uploading the transformed data to a remote server;
	receiving from the remote server, a trained machine learning model trained on the transformed data;
	receiving new data from the multiple devices;		executing, on the edge server, [[a]]the trained machine learning model on the new data to perform scoring; the scoring performed bytrained machine learning model;	generating a control signal, to control one or more devices, based on the determined action; and	transmitting the control signal to one or more of the devices for causing the action to be performed by the one or more devices based on the control signal.

20.	(Previously Presented) The device of claim 19 wherein the data received from each of the wireless devices is received periodically from the multiple wireless devices and wherein transforming the data received from each of the multiple wireless devices includes buffering and transforming data received during a specified window of time.



Allowable Subject Matter
Claims 1-4, 8-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art was not found to teach or make obvious the actions performed by the claimed multiple devices, the edge server connected via a local wireless connection, and the remote server.  In particular, the prior art did not teach that an edge server takes data received from multiple devices via a local wireless connection, transforms the data, sends it to a remote server for machine learning training, receives a trained machine learning model from the remote server, evaluates new data based on the machine learning model, and then based on a scoring of the new evaluation transmitting a control signal that causes an action to be performed by one or more devices.  U.S. Patent Application Publication Number 2020/0327371 by Sharma taught a cloud that trains a model that can be pushed to an edge (see paragraph 159).  The edge then provides information to local devices (see Figure 9).  However Sharma does not teach performing an action based on the machine language score of the new data in the manner claimed.  U.S. Patent Application Publication Number 2018/0285767 by Chew teaches a similar architecture as shown in Figure 4 however Chew uses machine learning models at the cloud server to supplement decision making at the edge and not using a trained machine learning model in the manner claimed.  U.S. Patent Application Publication Number 2019/0377946 to Gentry teaches using machine learning to change the actions of devices however Gentry does not teach or suggest the interaction between the edge server and the remote server claimed by the applicant.  The Examiner did not see any combination of the prior art of record that would make the actions performed by the elements of the claimed invention obvious.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442